This is an application for a declaratory judgment. The situation presented is that Corn Products Refining Company, a New Jersey corporation, owned a tract of about 26 acres in Edgewater, a borough of Bergen County, together with the building thereon and some personal property therein contained. In 1942 the realty was taken over by the national government in a statutory eminent domain proceeding, the details of which are of no present importance. At the time of that transfer, the property was subject to the annual tax *Page 221 
for 1942. Under the law this tax liability is to be divided between former and new owner proportionately to the respective periods of ownership during the tax year. R.S. 54:4-56. The date of transfer of title was May 2d: so, for convenience of discussion, we treat the date as May 1st, and the period of Corn Products ownership as terminating with April 30th, and consisting of 4/12 or 1/3 of the taxing year. It follows, of course, that Corn Products was liable for 1/3 of the annual tax on the realty, and the whole tax on the personalty, which did not pass to the national government.
The realty tax for the year as finally settled
  amounted to .................................. $56,162.61
of which Corn Products owed for
  four months (1/3 of the tax year)   $18,720.87
Corn Products also owed taxes on the
  personalty which did not pass to
  the national government, for the
  whole year, amounting to ..........   5,666.36
                                     ___________
Total tax liability of Corn Products
  Company ........................... $24,387.23
Corn Products actually paid in all .. $51,017.94
                                     ___________
Over-payment by Corn Products
  Company ........................... $26,630.71

Judgment for that amount will be entered accordingly.
If the tax liability of Corn Products be figured as including the two days in May, at $15.38 per day, the over-payment will be reduced by $30.76 and judgment go for $25,599.95, with interest. *Page 222